Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12 November 2019, 18 June 2020, 21 August 2020, 17 March 2022, 3 May 2022, 22 August 2022, and 27 September 2022 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  See attached copy of PTO-1449.

Response to Restriction
2.	Applicants’ election with traverse of Group I (claims 1-16, 22-33, and 35-44) and the ring complex corresponding to GC4403 in the reply filed on 25 August 2022 is acknowledged.  The traversal is on the ground(s) that the search would not pose an undue burden and the Groups do not lack unity.  Salvemini does not specifically exemplify an enterically coated form of the pentaaza macrocyclic ring complex as claimed.  This is not found persuasive because the instant application is a national stage entry and thus restricted under lack of unity.  Salvemini teaches that the various oral dosage forms include enteric coated tablets comprising a pentaaza macrocyclic ring complex similar to those cited in claim 1.  See paragraph [0034] and [0103]. 
The requirement is still deemed proper and is therefore made FINAL.


Status of Application
3.	The instant application is a national stage entry of PCT/US18/18407 filed 15 February 2018.  Claims 1-16, 22-33, 35-44, and 47-49 are currently pending.  Claims 47-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and claims 10-12 and 14 are withdrawn as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 25 August 2022.  Claims 1-9, 13, 15-16, 22-33, and 35-44 are examined on the merits within. 

Claim Objections
4.	Claim 26 is objected to because of the following informalities: “the systemic oral bioavailability determined” should instead recite “wherein the systemic oral bioavailability is determined”.  Appropriate correction is required.  

Claim Rejections – 35 U.S.C. 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 8, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

7.	Claim 1 recites the limitation "the intestine" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

8.	Claim 8 recites “where each X1 is -C(X2)(X3)(X4), and each X1 is independently substituted or unsubstituted phenyl or -C(X2)(X3)(X4).”  It is unclear if the independently substituted or unsubstituted phenyl refers to substitutions on the chain when X1 is -C(X2)(X3)(X4) or if the first recitation of X1 is redundant and the claim should instead recite “wherein each X1 is independently substituted or unsubstituted phenyl or -C(X2)(X3)(X4).”  Clarification is requested. 

9.	Claim 26 recites the limitation "the mammal" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections – 35 U.S.C. 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 1-9, 13, 15-16, 22-28, and 39-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keene et al. (U.S. Patent Application Publication No. 2013/0079317).
Regarding instant claims 1-9, 13, 22-28, and 39-41, Keene et al. disclose administration of a superoxide dismutase mimetic to treat a range of diseases.  See abstract. Diseases include inflammatory diseases such as inflammatory bowel disease.  See paragraph [0099].  Keen et al. teach the superoxide dismutase mimetic GC4403 of formula: 

    PNG
    media_image1.png
    261
    425
    media_image1.png
    Greyscale
See paragraph [0026].
Regarding instant claim 15, the composition may include an excipient. See paragraph [0099].  
Regarding instant claim 16, the composition is administered orally.  See paragraph [0097]. 
The instant claims are directed to a pentaaza macrocyclic ring complex comprising the compound of Formula 1 wherein the elected compound is GC4403.  Since Keene et al. disclose the same compound as claimed, with the same intended use (treatment of inflammatory disease of the intestine), in combination with an excipient, the composition should function in the same manner.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Therefore the compound should function to minimize systemic toxicity, have a bioavailability and systemic bioavailability of less than 20%, 15%, 10% or 5% when measured in mini-pigs or humans, minimize sides effects associated with an increase in dismutase activity and/or potentiation of nitric acid, side effects including hypotension, acute cardiovascular events, nausea, vomiting, paresthesia and/or numbness of the face, mouth or extremities, and minimize adverse interactions with another drug or active agent.  

Claim Rejections – 35 U.S.C. 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim(s) 1-9, 13, 15-16, 22-33, and 35-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keene et al. (U.S. Patent Application Publication No. 2013/0079317) in view of Salvemini (U.S. Patent Application Publication No. 2005/0171198).
Regarding instant claims 1-9, 13, 22-28, and 39-41, Keene et al. teach administration of a superoxide dismutase mimetic to treat a range of diseases.  See abstract. Diseases include inflammatory diseases such as inflammatory bowel disease.  See paragraph [0099].  Keen et al. teach the superoxide dismutase mimetic GC4403 of formula: 

    PNG
    media_image1.png
    261
    425
    media_image1.png
    Greyscale
See paragraph [0026].
Regarding instant claim 15, the composition may include an excipient. See paragraph [0099].  
Regarding instant claim 16, the composition is administered orally.  See paragraph [0097]. 
The instant claims are directed to a pentaaza macrocyclic ring complex comprising the compound of Formula 1 wherein the elected compound is GC4403.  Since Keene et al. teach the same compound as claimed, with the same intended use (treatment of inflammatory disease of the intestine), in combination with an excipient, the composition should function in the same manner.  Therefore the compound should function to minimize systemic toxicity, have a bioavailability and systemic bioavailability of less than 20%, 15%, 10% or 5% when measured in mini-pigs or humans, minimize sides effects associated with an increase in dismutase activity and/or potentiation of nitric acid, side effects including hypotension, acute cardiovascular events, nausea, vomiting, paresthesia and/or numbness of the face, mouth or extremities, and minimize adverse interaction with another drug or active agent.  
Keene et al. teach administering at least 100 mg of a superoxide dismutase mimetic.  See paragraph [0017]. 
Keene et al. do not teach an enteric coating.
Salvemini teaches manganese complexes of heterocyclic pentaazacyclopentadecane ligand for treating inflammatory disease.  See abstract.  The preferred compound is 
    PNG
    media_image2.png
    141
    196
    media_image2.png
    Greyscale
.  See paragraph [0037]. The compound can be administered as an enteric coated tablet.  See paragraph [0103].
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to add an enteric coating to the formulation of Keene et al. to control delivery to the intestines.  One would have been motivated, with a reasonable expectation of success, because Salvemini teaches that it is known to administer isomers of GC4403 as enteric coated tablets.  It would have been well within the purview of the skilled artisan to modify the enteric coating to tailor the drug release profile regarding timing and location of release to provide an optimal effect.   It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to administer amounts of at least 80, 90, or 100 mg of the compound GC4403 because Keene et al. teach that amounts of at least 100 mg of GC4419 is effective in humans wherein GC4419 is a mirror image of GC4403.  One would have been motivated with a reasonable expectation of success because the data in Figures 3-5 of Keene et al. show very similar effects between the two compounds.   

Conclusion
14.	No claims are allowed at this time.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615